&HfU£~

             ga.o /tfcLcuLc^&j%p&r~

           CjqU&T Of- CLRfrn/AJAL 4P/>dTs?2.S jR^co^ds
      J\=P#*77n&Jr.
           X. /<&&£.///& AboiJk <U)c/iers d&c/'s/as/ jztaI
      APfU-jcJ&Tb/Ji~i~oA cJ&/7*6f' /^/96^^s &<oALPas
      A/JtS.uAiJT'.TZ> J/&.C.CA yf/?r d-n.7 jzyJ/JeiT'

      -ALL Crt/eX Jfa&^s arer/kjJ J^ecus/asls T£ jfc
       d^^-fJ^rl^.-r.QALi^J OaJ g-6-3u>].r #Ad cOA-S falA
      y-+ter.m7&L ca<?ro a~ rT^r72M&E' d&cJissaa/s
      •cJoulJ &t? Ai&.tlgr /ic/rcJAs A/arr^cJ cj#/>r-


                    /



          ^£o3i^LmoMBfof^^^^f{ i/7^^~j:s
      PrtCLLoSceJ. /rtoH.e'i/ &£d£~# /Jo.


                                                              =SLL
                                                                /




                                               "RECETVELTTN
                                        COURT OF CRIMINAL APPEALS
tft


                                               JUS-IUJOEL


                                            ^beJAcosta, Clerk
                  I UNITED STATES
                I- POSTAL SERVICE e                                         POSTAL MOKET OJKDER i
                           Serial Number                                        Year Month Day                   Post Office   U S Dollars and Cents

                                                                                2015-08-06                       761W1
    22flL27c151fl5
                                                              l~%- lAmountSeventeen
                                                                        """""Dollars """*        817'Si ]•
                                                                                      and 00/100 mimmimmmmaHu
                                                              »*-   -                       i.                                                             •             .

                                                                                                                                                                             /•
    ?^CoafiCr6WPPc#l£\                                                                                                                                           Clerk
                                                                                                                                                                 18
                                                                            ~< )
^u*~fi0.&a*/Z&0                                                                         ^          _               .                                       / /


,          '.         /    :       *                          ^>        X   ~    ~     "Z        . > i   a                        r                    "


     O 2008 United State* Postal Satvtcs All R ghtt Raurved
                                                                                       !tS/fikstTTLeriFdX
                                                                                                        ¥-
                                                                                                           TX.74"/a¥
                                                                                      SEE REVERSEWARNING • NEGOTIABLE ONLY IN THE U S ANDPOSSESSIONS

      iIOOOOQflOQEi:
                                                                                                             -                                 -       Him